[Cite as State v. Perez, 2013-Ohio-1178.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 98417



                                       STATE OF OHIO
                                              PLAINTIFF-APPELLEE

                                               vs.

                                       RAFAEL PEREZ
                                              DEFENDANT-APPELLANT




                                            JUDGMENT:
                                             AFFIRMED


                                     Criminal Appeal from the
                              Cuyahoga County Court of Common Pleas
                                       Case No. CR-555340

        BEFORE:           McCormack, J., Celebrezze, P.J., and Rocco, J.

        RELEASED AND JOURNALIZED: March 28, 2013
ATTORNEY FOR APPELLANT

Joseph F. Salzgeber
Foth & Foth Co. L.P.A.
11221 Pearl Road
Strongsville, OH 44136


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

By: Andrew Rogalski
Assistant County Prosecutor
9th Floor, Justice Center
1200 Ontario Street
Cleveland, OH 44113
TIM McCORMACK, J.:

      {¶1} Defendant-appellant, Rafael Perez (“Perez”), appeals his conviction and

sentence, following a jury trial in the Cuyahoga County Court of Common Pleas. Perez

was convicted of burglary, theft, and vandalism. The trial court sentenced Perez to four

years in prison. For the reasons that follow, we affirm.

                        Substantive Facts and Procedural History

      {¶2} This appeal is a companion case arising out of the same events contained in

State v. Calimeno, 8th Dist. No.     98376, where Perez’s codefendant, Angel Calimeno

(“Calimeno” or “codefendant”), appealed from his conviction. For a recitation of the

facts of this case, the reader is referred to the companion opinion rendered today. See

Calimeno at ¶ 1-13.

      {¶3} At the conclusion of the joint trial, the jury found Perez and Calimeno

guilty on all counts. On May 11, 2012, the trial court held a sentencing hearing and

ordered Perez to pay restitution in the amount of $1,000 and serve an aggregate four-year

term of imprisonment.

      {¶4} Perez now appeals, raising two assignments of error for review.

                                   Assignments of Error

      I. There was insufficient evidence to support the jury’s verdicts of
      “Guilty’” as to the charged burglary, grand theft, and vandalism offenses,
      and those convictions are against the manifest weight of the evidence.
       II.   The prison sentence imposed on defendant-appellant for the
       second-degree felony burglary conviction was contrary to law where it was
       inconsistent with, and greater than, the prison sentence imposed upon the
       codefendant who was charged and convicted of the same offenses.

                                   Law and Analysis

                 I. Manifest Weight and Sufficiency of the Evidence

       {¶5} In his first assignment of error, Perez argues that his convictions are against

the manifest weight of the evidence and are not supported by sufficient evidence.

Specifically, Perez argues that there was no evidence that he was one of the persons

inside the Wee residence and who perpetrated the burglary, vandalism, and grand theft.

       {¶6} Perez’s codefendant raises this argument in the companion case referenced

above. In Calimeno, we conclude that the state presented sufficient evidence to support

the jury’s conviction on all counts. We further conclude that, in reviewing all of the

evidence in the record and deferring to the jury’s assessment of the credibility of the

witnesses, we cannot say that the trier of fact lost its way and performed a miscarriage of

justice in convicting Calimeno of burglary, theft, and vandalism.        Because Perez’s

conviction stemmed from the same incident that led to Calimeno’s conviction, we refer to

¶ 16-29 in Calimeno for our analysis on these claims, and similarly, we overrule Perez’s

first assignment of error. See Calimeno at ¶ 16-29.
                                      II. Sentence

       {¶7} In his second assignment of error, Perez argues that the trial court erred

when it sentenced him to four years of prison for the burglary conviction. Specifically,

Perez argues that the four-year prison sentence is inconsistent and contrary to law where

his codefendant received a three-year sentence for the same offense.

       {¶8} Appellate courts must apply a two-step process in reviewing felony

sentences. State v. Kalish, 120 Ohio St.3d 23, 2008-Ohio-4912, 896 N.E.2d 124. First,

the reviewing court must examine the sentencing court’s compliance with all applicable

rules and statutes in imposing the sentence in order to determine whether the sentence is

clearly and convincingly contrary to law. Id. at ¶ 4. If this first prong is satisfied, and

the sentence is not “clearly and convincingly contrary to law,” then this court must

determine whether the trial court abused its discretion. Id. If, for example, the trial

court’s sentence is outside of the statutory range and, therefore, is clearly and

convincingly contrary to law, this court’s review has ended and the sentence cannot stand.

 Id. at ¶ 15.

       {¶9} According to R.C. 2929.11(A), in a felony sentencing, the court is guided by

certain overriding purposes and principles:

       The overriding purposes of felony sentencing are to protect the public from
       future crime by the offender and others and to punish the offender using the
       minimum sanctions that the court determines accomplish those purposes
       without imposing an unnecessary burden on state or local government
       resources. To achieve those purposes, the sentencing court shall consider
       the need for incapacitating the offender, deterring the offender and others
       from future crime, rehabilitating the offender, and making restitution to the
       victim of the offense, the public, or both.
R.C. 2929.11(A).

       {¶10} Moreover, R.C. 2929.14(A)(2) provides that a second-degree felony, such as

the burglary offense at issue in this case, is punishable by two, three, four, five, six,

seven, or eight years in prison.

       {¶11} Additionally, a felony sentence shall be “commensurate with and not

demeaning to the seriousness of the offender’s conduct and its impact upon the victim,

and consistent with sentences imposed for similar crimes committed by similar

offenders.” R.C. 2929.11(B). The trial court has full discretion to determine whether

the sentence it imposes satisfies “the overriding purpose of Ohio’s sentencing structure.”

Kalish at ¶ 17.

       {¶12} R.C. 2929.11(B) provides that a felony sentence must be “consistent with

sentences imposed for similar crimes committed by similar offenders,” however,

“consistent” does not mean identical. “The goal of felony sentencing is to achieve

‘consistency’ not ‘uniformity.’” State v. Pruitt, 8th Dist. No. 98080, 2012-Ohio-5418, ¶

26, citing State v. Marshall, 8th Dist. No. 89551, 2008-Ohio-1632; State v. Klepatzki, 8th

Dist. No. 81676, 2003-Ohio-1529. While the offense may be similar, distinguishing

factors may justify dissimilar treatment. See State v. Dawson, 8th Dist. No. 86417,

2006-Ohio-1083, ¶ 31. Moreover, there is no requirement that codefendants receive

equal sentences. Pruitt at ¶ 26, citing State v. Nelson, 11th Dist. No. 2008-L-072,

2008-Ohio-5535, ¶ 21.
       {¶13} In this case, Perez argues that his sentence of four years on the burglary

conviction is contrary to law because the trial court failed to consider the principles of

R.C. 2929.11(B) in imposing a greater sentence on Perez than his codefendant for the

same offense.1 We disagree.

       {¶14} Perez and Calimeno were sentenced on May 11, 2012, for burglary, a second

degree felony, among other charges. At the sentencing hearing, the trial court properly

considered the purposes and principles of felony sentencing under R.C. 2929.11 as well

as the seriousness and recidivism factors outlined in R.C. 2929.12, stating that the

criminal activity is a serious offense that necessitates a prison sentence, and a sentence

other than prison would seriously demean the offense and would not protect the public.

The court also stated that the amount of harm caused and the nature and extent of the

crime required a sentence greater than the minimum sentence. It referred to the victim

impact statement, noting that the crime caused the victim much trauma.

       {¶15} The trial court also referred to the presentence investigation report (“PSI”)

and indicated that there was nothing substantial to report concerning the prior criminal

history of either defendant.       With respect to Perez, however, the court noted some

differences. The PSI stated that Rafael Perez’s true identity is Farley Efron Garcia

Conseco. There is also information in the PSI that associates Perez, a.k.a. Farley Efron

Garcia Conseco, with criminal gangs from the country of Columbia. Furthermore, the


           Perez and Calimeno received identical sentences for the remaining charges, and, therefore,
       1


Perez does not assert any error by the trial court with respect to those charges.
trial court stated that it would consider Calimeno’s sincere expression of remorse in terms

of sentencing.2

       {¶16} In light of the foregoing facts, we do not find that Perez’s sentence on the

burglary charge is clearly and convincingly contrary to law.             In the first place, the

four-year sentence imposed upon Perez was within the statutory guidelines for a second

degree felony.     Additionally, the trial court properly considered the relevant factors

outlined in R.C. 2929.11 and 2929.12.            Although both Perez and Calimeno were

convicted of the same offense, the court took into account unique factors that

distinguished the codefendants, such as the PSI, which indicated Perez’s use of an alias

and his association with criminal gangs, and the fact that Calimeno expressed remorse for

his actions. The law does not require that identical sentences be imposed. Thus, Perez’s

four-year sentence, while greater than his codefendant’s sentence, is not clearly and

convincingly contrary to law.

       {¶17} Because we find that Perez’s sentence was not clearly and convincingly

contrary to law, we must now determine whether the trial court abused its discretion in

imposing the four-year sentence. An abuse of discretion “implies that the court’s attitude

is unreasonable, arbitrary or unconscionable.” Blakemore v. Blakemore, 5 Ohio St.3d




           During the sentencing hearing, when given the opportunity to speak, Calimeno offered a
       2


sincere expression of remorse for his part in the burglary. Perez chose not to speak on his own
behalf. The trial court indicated that it would not hold Perez’s decision not to speak against him.
Rather, it considered Calimeno’s remorse in imposing a lesser sentence upon Calimeno.
217, 219, 450 N.E.2d 1140 (1983), quoting State v. Adams, 62 Ohio St.2d 151, 157, 404

N.E.2d 144 (1980).

      {¶18} As we stated above, the trial court properly considered the factors and

principles outlined in the statutes, the victim impact statement, the PSI, and the

codefendant’s expression of remorse as applied to his lesser sentence. Moreover, the

sentence imposed upon Perez was within the statutory guidelines for a second degree

felony.   There is nothing in the record to suggest that the trial court’s decision in

sentencing Perez to four years for the burglary, rather than the three years imposed upon

his codefendant, was unreasonable, arbitrary, or unconscionable. Accordingly, Perez’s

second assignment of error is without merit.

      {¶19} Judgment affirmed.

      It is ordered that appellee recover of appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. The defendant’s conviction having

been affirmed, any bail pending appeal is terminated. Case remanded to the trial court

for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.
______________________________________________
TIM McCORMACK, JUDGE

FRANK D. CELEBREZZE, JR., P.J., and
KENNETH A. ROCCO, J., CONCUR